J. Fred Jones, Justice. This is a condemnation case involving the widening of Shackleford Road between Markham Street and Kanis Road in western Little Rock in connection with the construction of Interstate 430. The appellee Martha O. Blakney owned a rectangular plot of land at the northeast corner of the intersection of Shackleford and Kanis Roads. The south end of her property fronted 325 feet on Kanis Road and the west side fronted 983 feet on Shackleford Road. The north end of the property along Shackleford Road was approximately 43 feet higher in elevation than was the south end along Kanis Road, but the property was easily accessible from both Shackleford and Kanis Roads at any point. The Highway Commission took a strip 40 feet wide and 325 feet long of the front of the property along Kanis Road, and a strip 983 feet long varying in width from 60 to 175 feet along Shackleford Road. The Commission changed the grade of Shackleford Road to near level, thus lowering the roadbed approximately 43 feet along the north portion of Mrs. Blakney’s property and making that portion of her property practically inaccessible from Shackleford Road. Mrs. Blakney’s tract consisted of 6.67 acres outside of rights-of-way prior to the taking, and the land actually taken amounted to 2.41 acres. Upon declaration of taking and order of possession, the Commission paid $20,500 into the registry of the court as just compensation. Mr. W. R. Meeks, Jr. testified as an expert in behalf of Mrs. Blakney. He said that her property had been damaged in the sum of $69,500. Mr. C. V. Barnes, an expert called by Mrs. Blakney, testified that in his opinion the damage amounted to $74,000. Mr. Walker Watson testified as an expert for the Highway Commission and testified to damage in the amount of $3,850. The jury returned a verdict upon which judgment was entered for $60,000 and on appeal to this court the Highway Commission contends that the trial court erred in failing to strike the value testimony of appellee’s expert witnesses on the grounds that the comparable sales relied on by the witnesses were too remote and not in a comparable economic use area. We do not agree with this contention. Both Meeks and Barnes testified as to several comparable sales in the area. The ones complained of by the Commission consisted of one sale of 10.55 acres at the intersection of Kanis and Barrow Roads for $217,450. Another sale of 9.975 acres at the same intersection brought $160,000. Barrow and Shackleford Roads, where they intersect with Kanis Road, are comparable locations except that Barrow Road is closer to downtown Little Rock than is Shackleford Road. Shackleford Road is considerably longer than Barrow Road and was described by witness Barnes as the next University Avenue. University Avenue is Little Rock’s most westerly, and one of its busiest, north-south thoroughfares. Mr. Meeks testified as to a number of sales in the immediate vicinity of the Blakney property. One such sale was immediately across Kanis Road from the Blakney property and the sale price was $43,560 per acre. Another sale was only seven and one-half blocks from the Blakney property and the sale price was $43,500 per acre. Both Meeks and Barnes testified that the prior sales they used in arriving at the fair market value of the Blakney property were comparable in size, location and use to the Blakney property, and there is no substantial evidence to the contrary. The judgment is affirmed.